Case 21-30085-hdh11 Doc 78-1 Filed 01/28/21                   Entered 01/28/21 17:21:00           Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 IN RE:                                             §                CHAPTER 11
                                                    §
 NATIONAL RIFLE ASSOCIATION                         §                CASE NO. 21-30085-hdh11
 OF AMERICA and SEA GIRT LLC                        §
                                                    §
         DEBTORS1                                   §                JOINTLY ADMINISTERED


     ORDER WAIVING REQUIREMENTS OF SECTION 345(B) WITH RESPECT TO
                   DEBTORS’ INVESTMENT ACCOUNTS

         The Court has considered the motion (the “Motion”)2 [Docket No. ___] filed by the above-

 captioned debtors (the “Debtors”) pursuant to Sections 105(a) and 345(b) of the Bankruptcy Code

 requesting entry of an order waiving the requirements of Section 345(b) with respect to certain

 investment accounts held by the NRA. The Court finds that (i) it has jurisdiction over the matters

 raised in the Motion pursuant to pursuant to 28 U.S.C. §§ 157 and 1334; (ii) this is a core

 proceeding pursuant to 28 U.S.C. § 157; (iii) the relief requested in the Motion is in the best


 1
   The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
 Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.
 2
   Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.


                                                        1
Case 21-30085-hdh11 Doc 78-1 Filed 01/28/21              Entered 01/28/21 17:21:00         Page 2 of 2




 interests of the Debtors, their estates and creditors; (iv) proper and sufficient notice of the Motion

 was given; and (v) good and sufficient cause exists for the granting of the relief requested in the

 Motion. Therefore, the Court hereby ORDERS as follows:

                The Motion is granted.

                The requirements of Section 345(b) with respect to the Investment Accounts are

hereby waived for cause. The NRA is authorized to maintain the Investment Accounts at Morgan

Stanley in accordance with the NRA Investment Policy and consistent with the NRA’s prepetition

practices.

                The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

                This Court retains jurisdiction with respect to all matters arising from or related to

the implementation, interpretation, and enforcement of this order.

                                   # # # END OF ORDER # # #




                                                   2
 90389v.1
